PER CURIAM.
We reverse the trial court order which denied appellants’ petition for writ of habe-as corpus without a hearing, which petition challenged the sufficiency of certain extradition proceedings. We do so upon the authority of Section 941.10, Florida Statutes (1983); Fauls v. Sheriff of Leon County, 384 So.2d 238 (Fla. 1st DCA 1980), approved 394, So.2d 117 (Fla.1981); and Payne v. Askew, 350 So.2d 831 (Fla. 1st DCA 1977).
Reversed and remanded with instructions to conduct a hearing upon appellants’ petition.
Reversed and remanded.
HURLEY, DELL and WALDEN, JJ., concur.